Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement (hereinafter, the “Termination Agreement”) is entered
into by and between Strategic Hotels and Resorts, Inc. and its affiliates,
subsidiaries and related entities (collectively the “Company”), and Sir David
M.C. Michels (hereinafter, the “Consultant”). The Company and the Consultant are
hereinafter collectively referred to as the “Parties”.

WHEREAS, the Parties have entered into that certain Consulting Agreement dated
August 16, 2007, as amended by that certain First Amendment to Consulting
Agreement dated August 21, 2008 (collectively, the “Consulting Agreement”) for
services to be provided to the Company by the Consultant;

WHEREAS, the Parties desire to terminate the Consulting Agreement effective as
of December 31, 2009 and reduce the cost to the Company in connection with such
termination, on such terms mutually agreed upon by and mutually beneficial for
both Parties;

THEREFORE, in consideration of the mutual covenants, representations and
undertakings contained herein, the Parties agree as follows:

 

  1. Termination. Effective as of December 31, 2009 (the “Termination Date”),
the Consulting Agreement shall be terminated. In consideration of the consulting
services being rendered through the Termination Date and the termination of the
Consulting Agreement, the Parties agree that the Company shall pay to Consultant
a total of $125,000.00 (the “Fee”), in monthly installments of $25,000 paid on
the first day of each month through the Termination Date, it being understand
that the first payment, related to the August 2009 services, shall be paid
within five (5) business days of execution of this Termination Agreement.
Consultant and Company agree that the payment of the Fee shall be in full
satisfaction of all of the Company’s obligations under the Consulting Agreement.
Notwithstanding Sections 2, 3(a) - (d) and (f), 4(b) and any other provision of
the Consulting Agreement, the Parties expressly agree that there shall be no
further obligations by the Company to pay any additional amounts to the
Consultant under the provisions of the Consulting Agreement, including, without
limitation, additional fees for consulting or other services rendered by the
Consultant from the Payment Date through the Termination Date, fees for
termination without cause or proper notice, the Administrative Stipend, Bonus,
Annual Bonus or Grant (as such terms are defined in the Consulting Agreement.
All prior grants made by Company to Consultant pursuant to the terms of the
Consulting Agreement shall continue to vest provided the conditions to such
vesting are satisfied.

 

  2. Miscellaneous

 

  a. Defined Terms. Capitalized terms not otherwise defined herein shall be as
defined under the Consulting Agreement.



--------------------------------------------------------------------------------

  b. Authority. The Parties each separately represent and warrant, respectively,
that each has the full power and authority to execute and deliver this
Termination Agreement and to perform their respective obligations hereunder.
This Termination Agreement constitutes the legal, valid and binding obligation
of the Parties and is enforceable against the Parties in accordance with its
terms.

 

  c. Cooperation. The Consultant agrees to perform any further acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Termination Agreement. The Consultant will fully cooperate
with the Company in all matters relating to the Consulting Agreement and the
Termination Agreement.

 

  d. Choice of Law and Venue. The laws of the State of Illinois shall govern
this Termination Agreement, without regard to any choice of law rules. The
parties hereby consent to the jurisdiction and venue of the state and federal
courts located in Cook County Illinois, in any action arising out of or relating
to this Termination Agreement, and waive any other venue to which either party
might be entitled by domicile or otherwise.

 

  e. Exclusive Agreement. This Termination Agreement expresses the full and
complete understanding of the Parties with respect to the subject matter hereof
and supersedes all prior or contemporaneous proposals, agreements,
representations and understandings, whether written or oral, with respect to the
subject matter. This Termination Agreement may not be amended or modified except
in writing signed by each of the parties to the Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Termination Agreement as
of the dates set forth below.

Accepted and agreed to this 5th day of August, 2009.

 

STRATEGIC HOTELS & RESORTS, INC. By:   

/s/ Laurence S. Geller

CONSULTANT By:   

/s/ Sir David M.C. Michels

   Sir David M.C. Michels

 

2